Citation Nr: 0511527	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from May 1968 to January 1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In May 1998, the case was remanded to the RO for 
additional development.  

Additionally, the Board notes that the veteran presented 
testimony during a hearing on appeal at the RO before the 
undersigned Veterans Law Judge (VLJ) in January 2002.  A copy 
of the hearing transcript issued following the hearing is of 
record.

The Board further observes that the substantive appeal also 
perfected the issues of entitlement to service connection for 
right ear hearing loss and for bilateral defective vision.  
However, in an August 1999 rating decision, the RO granted 
the veteran's claim of service connection for right ear 
hearing loss going back to August 1996, the original date of 
claim.  As well, the Board notes that, during the January 
2002 VLJ hearing, the veteran indicated that he desired to 
withdraw his claim of service connection for bilateral 
defective vision.  See 38 C.F.R. § 20.204 (2004).  Hence, the 
only issue currently before the Board is that set forth in 
the title page of this decision.

In October 2003, the case was again remanded to the RO in 
order to further development the record and to ensure due 
process of law.  The case has been returned to the Board for 
appellate consideration.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The competent medical evidence of record does not support 
the conclusion that the claimed degenerative disc disease of 
the lumbar spine is related to military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar was not incurred in 
or aggravated by the veteran's service and may not be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 23.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a March 2004 RO letter, the November 
1996 rating decision, the January 1997 statement of the case 
(SOC), and the April 2000 and January 2005 supplemental 
statements of the case (SSOCs).  In addition, the March 2004 
RO letter, along with the January 2005 SSOC also provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in November 1996 made before January 2005, the date the 
last VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the statement of the case, and the supplemental 
statements of the case, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for arthritis if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that the symptoms related 
to the claimed degenerative disc disease of the lumbar is 
related to his active service.  In this respect, the Board 
notes that the November 1996 rating decision indicates that 
the veteran's service medical records included June 1968 x-
rays showing he had a normal lumbar spine, although the 
discharge examination noted he was involved in an automobile 
accident at the age of 17, prior to service, and that he 
injured his lumbar spine at that time.  The service medical 
records also showed that, from May to June 1998, the veteran 
complained of back pain during basic training, and that he 
went to sick call several times due to these complaints.  The 
rating decision also noted that it was not until January 1995 
that the veteran was diagnosed with degenerative arthritis of 
the spine.

In January 2002, the veteran accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before the undersigned VLJ.  On that occasion, the veteran 
testified that he initially experienced pain in his back 
during basis training.  He stated that he was provided pain 
relievers at that time.  The veteran stated that the 
diagnosis at that time was back strain.  It was further 
pointed out that the veteran's current diagnosis is 
degenerative disc disease of the spine.  

The Board acknowledges that the veteran's service medical 
records appear to no longer be included in the claims file.  
As well, the Board acknowledges that, per a September 2002 
Board letter, the October 2003 Board remand, and the October 
2004 response from the National Personnel Records Center 
(NPRC), VA has attempted every effort to either re-locate the 
veteran's service records, obtain copies of any available 
records, or obtain documents or information from alternative 
sources.  

At present, the claims file includes the veteran's personnel 
records, and treatment records dated from 1999 to 2002 from 
various VA facilities, including the Gainesville and North 
Florida/South Georgia VA Medical Centers.  These records 
basically describe the treatment the veteran has received 
over time for various health problems, including his back 
complaints.  In addition, the evidence includes lay 
statements from the veteran's mother, sister, R.S., and his 
ex-wife, all containing contentions in support of the 
veteran's claim.

Records from M. Charles, M.D., dated from 1995 to 1996 
describe the treatment the veteran received at that time for 
back complaints.  Specifically, a January 1995 statement 
indicates that x-rays of the veteran's spine showed signs of 
degenerative arthritis with lordosis of the lowest lumbar 
segment.  And, a June 1996 statement shows the veteran 
reported he injured his back one year prior while working 
placing siding on a house and working with scaffolding.  The 
veteran also reported that he injured his back again in May 
1996 building a retaining wall, bending over and twisting.  
The veteran reported back pain while in the military and 
having been recommended by VA to undergo surgery, 
recommendation which was countered by the veteran's private 
physician.

A May 1996 report from the Florida State Division of Workers' 
Compensation note the veteran submitted an application for 
benefits based on low back strain.  And, a May 1996 report 
from S. Katanick, D.O., show the veteran was diagnosed with 
degenerative arthritis and disc disease along L2-S1.

A March 1999 VA examination report indicates the veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The examiner noted that all of the veteran's lumbosacral x-
rays while in the service failed to reveal any evidence of 
degenerative disc disease.  He had at least two sets of 
lumbosacral spine films taken, and certainly had the 
degenerative disc disease existed while he was in the 
service, this would have been described on these x-rays.  The 
examiner further noted that, following his discharge from 
service, the veteran was employed as a heavy construction 
laborer, and had a history of at least two severe injuries to 
the lumbosacral area.  More importantly, it was the 
examiner's opinion that the degenerative disc disease present 
in the veteran's lumbosacral spine at this time was due to 
the injuries incurred in 1995 and 1996, and that there was no 
progression of degenerative disc disease while he was in the 
service since it did not exist at that time.  The examiner 
further noted that it was certainly not worsened by the 
veteran's service since it did not first begin until around 
1995.

Pursuant to the Board's October 2003 remand, the veteran 
underwent a November 2004 VA examination of the lumbar spine.  
The examiner found no evidence that the veteran suffered a 
congenital or developmental defect in his back prior to 
entrance into service.  The veteran had reported that he was 
told he had a curved spine, but subsequent x-rays did not 
reveal scoliosis.  The examiner also noted that there was no 
evidence that degenerative disc disease existed prior to the 
veteran's entrance into the service, that it was incurred 
during service, or that it became manifest within a year 
after service.  The first indication of degenerative disc 
disease or degenerative arthritis occurred in January 1995 
when the veteran's private physician obtained x-rays which 
showed degenerative arthritis.  In the examiner's opinion, 
the veteran's degenerative disc disease or degenerative 
arthritis did not become manifest until January 1995, or 
until 26 years after he was discharged from service, and that 
this was the result of a gradual wear and tear on the back 
during these years, and unrelated to any incident incurred 
while he was in the service.

Upon a review of the evidence, the Board finds that a grant 
of service connection for degenerative disc disease of the 
lumbar is not warranted in this case.  In this case, the 
evidence fails to include any objective medical evidence 
which tends to support the veteran's contentions.  As a 
matter of fact, the June 1996 report from Dr. Charles tends 
to show that the veteran's claimed back disorder is related 
to his post-service work injuries as a laborer, and the March 
1999 and November 2004 VA examination reports specifically 
note that the veteran's claimed back disorder is not related 
to his active service.

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that he has a back disability related to 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions.  As 
such, the Board finds that the evidence is not in at least 
relative equipoise, and that the reasonable doubt rule is not 
for application in this case.  The veteran's claim of service 
connection for degenerative disc disease of the lumbar is 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

Service connection for degenerative disc disease of the 
lumbar is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


